Exhibit 10.2

 

SEVENTH AMENDMENT

 

TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Among

 

KODIAK OIL & GAS (USA) INC.

as Borrower,

 

WELLS FARGO BANK, N.A.,

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

 

Dated as of January 15, 2013

 

--------------------------------------------------------------------------------


 

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Seventh Amendment to Amended and Restated Credit Agreement (this “Seventh
Amendment”) effective as of the Seventh Amendment Effective Date (as defined
below) is among Kodiak Oil & Gas (USA) Inc., a Colorado corporation (the
“Borrower”), each of the Lenders that is a signatory hereto and Wells Fargo
Bank, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors, the “Administrative Agent”).

 

Recitals

 

A.                                    The Borrower, the Administrative Agent and
the Lenders are parties to that certain Amended and Restated Credit Agreement
dated as of October 28, 2011 as amended by the First Amendment and Limited
Waiver to Amended and Restated Credit Agreement, dated as of November 14, 2011,
the Second Amendment to Amended and Restated Credit Agreement, dated as of
November 14, 2011, the Third Amendment to Amended and Restated Credit Agreement,
dated as of January 10, 2012, the Fourth Amendment to Amended and Restated
Credit Agreement, dated as of April 3, 2012, the Fifth Amendment to Amended and
Restated Credit Agreement, dated as of May 11, 2012 and the Sixth Amendment to
Amended and Restated Credit Agreement, dated as of October 15, 2012 (as amended,
the “Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.

 

B.                                    The Borrower has requested and the
Administrative Agent and the Lenders have agreed to amend certain provisions of
the Credit Agreement in order to allow the Parent to issue up to an additional
$350,000,000 of 5.50% Senior Notes due 2021 (the “2013 Senior Notes”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                                           Defined Terms.  Each
capitalized term which is defined in the Credit Agreement, but which is not
defined in this Seventh Amendment, shall have the meaning ascribed such term in
the Credit Agreement.  Unless otherwise indicated, all section references in
this Seventh Amendment refer to the Credit Agreement.

 

Section 2.                                           Amendments to Credit
Agreement

 

2.1                               Definitions.

 

(a) Section 1.02 is hereby amended by inserting the following definition in the
appropriate alphabetical order:

 

“‘Seventh Amendment’ shall mean that certain Seventh Amendment to Amended and
Restated Credit Agreement, dated as of January 24, 2013.”

 

(b) Section 1.02 is hereby amended by amending and restating the following
definition as follows:

 

“‘Subordinated Parent Debt’ means intercompany Debt between the Borrower and the
Parent (i) that by its terms does not allow the Parent to ask for, sue for,
take, demand or accept from the Borrower by set-off or in any other manner any
payment of principal or interest until the termination of the Commitments, no
Letter of Credit is outstanding and all Swap Agreements secured by the Loan
Documents shall be terminated and which is subject to a subordination agreement
among the Parent, the Borrower, the Administrative Agent and the Second Lien
Agent or (ii) under the Intercompany Notes.”

 

2.2                               Section 9.02(k). Section 9.02(k) is hereby
amended and restated as follows:

 

“(k)                           Debt under the Senior Notes, and any guarantees
thereof by the Guarantors.”

 

--------------------------------------------------------------------------------


 

Section 3.                                           Borrowing Base
Stipulation.  The parties hereto confirm that the Borrowing Base shall not be
adjusted by the Administrative Agent pursuant to 2.07(g) as a result of the
issuance of the 2013 Senior Notes.  For the avoidance of doubt, this stipulation
shall be limited to the issuance of the 2013 Senior Notes and shall not affect
the ability of the Administrative Agent to adjust the Borrowing Base for future
issuances of Senior Notes or as otherwise set forth in the Credit Agreement.

 

Section 4.                                           Conditions Precedent.  This
Seventh Amendment shall be effective upon the date of the receipt by the
Administrative Agent of the following documents and satisfaction of the other
conditions provided in this Section 4, each of which shall be reasonably
satisfactory to the Administrative Agent in form and substance (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “Seventh Amendment
Effective Date”):

 

4.1                               Seventh Amendment.  The Administrative Agent
shall have received multiple counterparts of this Seventh Amendment as requested
from the Borrower and the Majority Lenders.

 

4.2                               No Default.  No Default or Event of Default
shall have occurred and be continuing as of the Seventh Amendment Effective
Date.

 

4.3                               Intercompany Note.  Administrative Agent shall
have received a final version of the Intercompany Note reflecting the issuance
of the 2013 Senior Notes.

 

4.4                               Other.  The Administrative Agent shall have
received such other documents as the Administrative Agent or special counsel to
the Administrative Agent may reasonably request in advance in writing.

 

The Administrative Agent is hereby authorized and directed to declare this
Seventh Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted by Section 12.02 of the Credit Agreement.  Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

 

Section 5.                   Ratification and Affirmation; Representations and
Warranties; Etc.  The Borrower hereby (a) acknowledges the terms of this Seventh
Amendment; (b) ratifies and affirms its obligations under, and acknowledges its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect
as expressly amended hereby; (c) represents and warrants that the 2013 Senior
Notes comply with the requirements contained in the definition of “Senior
Notes”, and (d) represents and warrants to the Lenders that, as of the date
hereof, after giving effect to the terms of this Seventh Amendment: (i) all of
the representations and warranties contained in each Loan Document to which the
Borrower is a party are true and correct in all material respects as though made
on and as of the Seventh Amendment Effective Date (unless made as of a specific
earlier date, in which case, such representation or warranty was true as of such
date); (ii) no Default or Event of Default has occurred and is continuing; and
(iii) no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

Section 6.                                           Miscellaneous.

 

6.1                               Confirmation.  The provisions of the Credit
Agreement (as amended by this Seventh Amendment) shall remain in full force and
effect in accordance with its terms following the effectiveness of this Seventh
Amendment.  This Seventh Amendment shall constitute a Loan Document, as such
term is defined in the Credit Agreement.

 

6.2                               No Waiver.  Except as expressly provided in
this Seventh Amendment, neither the execution by the Administrative Agent or the
Lenders of this Seventh Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of this Seventh Amendment or which may occur in
the future under the Credit Agreement and/or the other Loan Documents. 
Similarly, nothing contained in this Seventh Amendment shall directly or
indirectly in any way whatsoever either: (a) impair, prejudice or otherwise
adversely affect the

 

2

--------------------------------------------------------------------------------


 

Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) amend or alter any provision of the Credit
Agreement, the other Loan Documents (other than the amendments provided for in
Section 2 of this Seventh Amendment), or any other contract or instrument, or
(c) constitute any course of dealing or other basis for altering any obligation
of the Borrower or any right, privilege or remedy of the Administrative Agent or
the Lenders under the Credit Agreement, the other Loan Documents, or any other
contract or instrument.  Nothing in this Seventh Amendment shall be construed to
be a consent by the Administrative Agent or the Lenders to any Default or Event
of Default.  Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or any other word or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby, and
each reference in any other Loan Document to the Credit Agreement or any word or
words of similar import shall be and mean a reference to the Credit Agreement as
amended hereby.

 

6.3                               Counterparts.  This Seventh Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of this Seventh Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

6.4                               Successors and Assigns.  This Seventh
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

6.5                               Payment of Expenses.  In accordance with
Section 12.03 of the Credit Agreement, the Borrower agrees to pay or reimburse
the Administrative Agent for all of its reasonable and documented out-of-pocket
costs and reasonable expenses incurred in connection with this Seventh
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
and documented fees and disbursements of counsel to the Administrative Agent.

 

6.6                               Severability.  Any provision of this Seventh
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6.7                               No Oral Agreement.  THIS WRITTEN SEVENTH
AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

6.8                               Governing Law.  THIS SEVENTH AMENDMENT
(INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed effective as of the date first written above.

 

BORROWER:

KODIAK OIL & GAS (USA) INC., a Colorado Corporation

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

Chief Financial Officer

 

Signature Page - 1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

Name:

Suzanne Ridenhour

 

Title:

Director

 

 

 

 

LENDERS:

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

Name:

Suzanne Ridenhour

 

Title:

Director

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Sherrie I. Manson

 

Name:

Sherrie I. Manson

 

Title:

Senior Vice President

 

 

 

 

 

BMO HARRIS FINANCING, INC.

 

 

 

By:

/s/ James V. Ducote

 

Name:

James V. Ducote

 

Title:

Director

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

By:

/s/ Don J. McKinnerney

 

Name:

Don J. McKinnerney

 

Title:

Authorized Signatory

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ John Frazell

 

Name:

John Frazell

 

Title:

Director

 

Signature Page - 2

--------------------------------------------------------------------------------


 

 

SCOTIABANK, INC.

 

 

 

 

 

By:

/s/ H. Thind

 

Name:

H. Thind

 

Title:

Director

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

Name:

Vipul Dhadda

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Wei-Jen Yuan

 

Name:

Wei-Jen Yuan

 

Title:

Associate

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Tara McLean

 

Name:

Tara McLean

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 

Signature Page - 3

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

By:

/s/ Kevin Chichester

 

Name:

Kevin Chichester

 

Title:

Director

 

 

 

 

 

By:

/s/ Robert M. Wood Jr.

 

Name:

Robert M. Wood Jr.

 

Title:

Director

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Yann Pirio

 

Name:

Yann Pirio

 

Title:

Director

 

 

 

 

 

CADENCE BANK, N.A.

 

 

 

 

 

By:

/s/ Eric Broussard

 

Name:

Eric Broussard

 

Title:

Senior Vice President

 

Signature Page - 4

--------------------------------------------------------------------------------


 

REAFFIRMATION AND RATIFICATION: Each Guarantor hereby (a) acknowledges the terms
of this Seventh Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document, including each
Guaranty Agreement, to which it is a party and agrees that each Loan Document,
including each Guaranty Agreement, to which it is a party remains in full force
and effect as expressly amended hereby; and (c) represents and warrants to the
Lenders that, as of the date hereof, after giving effect to the terms of this
Seventh Amendment: (i) all of the representations and warranties contained in
each Loan Document, including each Guaranty Agreement, to which such Guarantor
is a party are true and correct in all material respects as though made on and
as of the Seventh Amendment Effective Date (unless made as of a specific earlier
date, in which case, such representation or warranty was true as of such date);
(ii) no Default or Event of Default has occurred and is continuing; and (iii) no
event or events have occurred which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

ACKNOWLEDGED AND RATIFIED:

KODIAK OIL & GAS CORP., a corporation continued under
the laws of Yukon Territories, Canada

 

 

 

 

 

By:

/s/ James P. Henderson

 

 

James P. Henderson

 

 

Chief Financial Officer

 

Seventh Amendment

Acknowledgment and Ratification

 

--------------------------------------------------------------------------------